Case 21-50240-KBO   Doc 14-1   Filed 06/29/21   Page 1 of 3




                    EXHIBIT A

                     Stipulation
                Case 21-50240-KBO              Doc 14-1       Filed 06/29/21        Page 2 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                         Case No. 19-12153 (KBO)

                      Debtors.                                 (Jointly Administered)


GEORGE L. MILLER, in his capacity as                           Adv. Proc. No. 21-50240 (KBO)
Chapter 7 Trustee of BAYOU STEEL BD
HOLDINGS, L.L.C., et al.,

                      Plaintiff,

vs.

STEEL AND PIPE SUPPLY COMPANY, INC.,

                      Defendant.


                      STIPULATION GRANTING DEFENDANT
                     STEEL AND PIPE SUPPLY COMPANY, INC.
               EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

         Steel and Pipe Supply Company, Inc. (the “Defendant”) and George L. Miller, Chapter 7

Trustee for the estate of Bayou Steel BD Holdings, LLC (the “Plaintiff”), by and through their

undersigned counsel, hereby stipulate and agree as follows:

         1.      The time by which Defendants may answer, respond, or otherwise plead to

Plaintiff’s Complaint [Adv. D.I. 1] is hereby further extended from June 30, 2021 to, through and

including, July 14, 2021.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
              Case 21-50240-KBO          Doc 14-1       Filed 06/29/21    Page 3 of 3




       2.      Defendants reserve all substantive and procedural defenses and response as to all

matters, including but not limited to, service of process and jurisdiction.



Dated: June 28, 2021

 PACHULSKI STANG ZIEHL & JONES                        MORRIS JAMES LLP
 LLP

 By: /s/ Peter J. Keane              .                By: /s/ Sarah M. Ennis            .
 Bradford S. Sandler (DE Bar No. 4142)                Eric J. Monzo (DE Bar No. 5214)
 Andrew W. Caine (CA Bar No. 110345)                  Douglas N. Candeub (DE Bar No. 4211)
 Peter J. Keane (DE Bar No. 5503)                     Sarah M. Ennis (DE Bar No. 5745)
 919 North Market Street, 17th Floor                  500 Delaware Avenue, Suite 1500
 P.O. Box 8705                                        Wilmington, DE 19801
 Wilmington, Delaware 19801                           Tel: (302) 888-5848
 Tel: (302) 652-4100                                  Fax: (302) 504-3953
 Fax: (302) 652-4400                                  Email: emonzo@morrisjames.com
 Email: bsandler@pszjlaw.com                                  dcandeub@morrisjames.com
         acaine@pszjlaw.com                                   sennis@morrisjames.com
         pkeane@pszjlaw.com
                                                      Counsel for Defendant Steel and Pipe Supply
 Counsel for Trustee                                  Company, Inc.




                                                  2
